Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
Una vez más(1) en relación con el asunto que aquí nos concierne, la Mayoría de este Tribunal se aferra rígida-mente a los meros conceptos y al formalismo estéril, y en consecuencia decreta un resultado injusto. Una vez más, se *231supeditan las funciones y los fines propios del Derecho, al leguleyismo obturado. Una vez más, se distorsiona la razón de ser y el sentido propio de la figura de la prescripción extintiva, y se favorece con ello a la parte más poderosa en una contienda desigual, precisamente la que más eludió sus deberes jurídicos. Una vez más, la Mayoría de este Tribunal confunde su rol y su misión. Veamos.
HH
El 15 de mayo de 1995, como a las 7:15 de la noche, la peticionaria Luz M. González Rodríguez, junto con su hija y su nieta, visitó una sucursal de Wal-Mart en Plaza Gua-yama Shopping Center para realizar algunas compras. González Rodríguez resbaló mientras salía de uno de los departamentos de dicha sucursal, alegadamente porque el piso de la tienda estaba mojado. Por dicha caída, González Rodríguez sufrió golpes en su pierna y hombro derechos. Fue auxiliada por su hija y por otros clientes.
González Rodríguez notificó lo sucedido a Nick Febles, del Departamento de Servicios al Cliente de la tienda. Este anotó la información sobre el accidente con el propósito de presentar una reclamación ante la Claims Management, Inc., que es la compañía responsable de atender las recla-maciones por accidentes presentadas por clientes de Wal-Mart. Además, Febles instruyó a González Rodríguez que debía acudir a un médico para que la examinara, y que debía comunicarse con él al día siguiente para verificar si la reclamación aludida ya había sido sometida.
Ese mismo día, González Rodríguez acudió a la Sala de Emergencia de la Clínica Santa Rosa. Se le tomaron radio-grafías del hombro y la pierna derecha y la espalda. Tam-bién se le administró una inyección para aliviarle el dolor. Luego de esto, alegadamente, González Rodríguez intentó comunicarse con Claims Management, Inc. sin éxito.
El 3 de julio de 1995, la representación legal de Gonzá-*232lez Rodríguez envió la siguiente carta a Claims Management, Inc.:
El 15 de mayo de 1995, mientras realizaba compras en la Tienda Wal-Mart de Guayama, PR, mi cliente resbaló en el piso mojado de la tienda cayendo al suelo y recibiendo lesiones en el cuerpo. Al momento de ocurrir el accidente no había letrero alguno que indicara que el piso estaba mojado. La Sra. Gonzá-lez, fue auxiliada por otros clientes que se encontraban en la tienda y se le di[o] conocimiento del accidente al personal ge-rencial de la tienda.
Nuestra cliente se encuentra recibiendo tratamiento médico en la actualidad como resultado del accidente.
He tratado de comunicarme con usted por teléfono en tres ocasiones, pero siempre sale el disco de que usted se encuentra ocupado, dejando mensajes.
Si necesita información adicional sobre la condición física de mi cliente d[é]jemelo saber, ya que hemos asumido la represen-tación legal de ella en este caso.
Esperando su pronta atención, quedo de usted.
El 23 de enero de 1996, la oficial de reclamaciones de Claims Management, Inc. contestó la carta anterior al re-presentante legal de González Rodríguez, en los siguientes términos:
Claims Management, Inc., is the claims handler for Wal-Mart Stores, Inc., and their insurance carrier concerning customer incidents. We have been advised you represent the above captioned customer and request that all correspondence and inquiries be directed to the attention of this office.
Please provide a detailed description of your client’s version of the incident with a list of all witnesses. Also, send copies of all medical records relating to any treatment and/or examination involving the alleged injury and copies of itemized medical bills which you wish to submit as part of your client’s claim.. This information will be considered in the determination of liability and evaluation of the claim.
If you have any questions regarding this matter, please feel free to call (501) 621-2900, extension 659.
Thank you for your anticipated cooperation and assistance. (Enfasis suplido.)
Meses después, el 24 de abril de 1996, la misma oficial *233de Claims Management, Inc. le envió la siguiente comuni-cación al representante legal de González Rodríguez:
Claims Management, Inc., is the claims handler for Wal-Mart Stores, Inc., and for their insurance carrier, regarding customer incidents.
Upon reviewing' the file, it shows our last contact was on March 20, 1996. In order to update the file, we are requesting the status of the above claim.
Please contact me at your earliest convenience so we can further discuss and try to resolve this matter. I can be reached at (501) 621-2900, extension 659. (Énfasis suplido.)
El 22 de septiembre de 1996, el representante legal de González Rodríguez envió otra misiva a Claims Management, Inc. mediante la cual le notificó que su cliente conti-nuaba recibiendo tratamiento médico por las lesiones su-fridas por la caída, y que le había solicitado a sus médicos un informe preliminar sobre su condición, para remitírselo a Claims Management, Inc. tan pronto fuera posible. Le acompañó, además, un relato detallado del accidente pre-parado por la hija de González Rodríguez, quien acompa-ñaba a ésta cuando ocurrió la caída.
Claims Management, Inc. no contestó esta última mi-siva de la peticionaria. En vista de ello, González Rodrí-guez presentó una demanda de daños y perjuicios contra Wal-Mart, Inc., el 21 de octubre de 1996, por las lesiones sufridas en el accidente en cuestión.
El 16 de abril de 1997, la parte demandada presentó una moción de desestimación, alegando que la causa de acción había prescrito. Reconoció la parte demandada que sus ajustadores se habían comunicado con el representante legal de la demandante, pero adujo que dichas misivas no habían tenido el efecto de interrumpir la prescripción.
El 5 de diciembre de 1997, el Tribunal de Primera Ins-tancia, Sala Superior de Guayama, determinó que la ac-ción de la peticionaria estaba prescrita, por lo que la desestimó.
El 27 de febrero de 1998, el Tribunal de Circuito de Ape-*234laciones confirmó el dictamen de instancia. Inconforme, la peticionaria acudió ante nos oportunamente, mediante so-licitud de certiorari. La parte recurrida, además, presentó su oposición a que expidiésemos el recurso solicitado.
hH l-H
Como puede observarse, la cuestión ante nos se reduce a determinar si en el caso de autos se interrumpió el período prescriptivo, mediante reclamación extrajudicial, según aduce la parte peticionaria.
Debemos comenzar nuestro análisis tomando como punto de referencia la acertada cita que hicimos del emi-nente comentarista Diez-Picazo, en Zambrana Maldonado v. E.L.A., 129 D.P.R. 740, 752 (1992).
“La Ley no exige, en este punto, ninguna forma especial y donde la ley no distingue tampoco debemos nosotros distinguir. En cualquier forma que sea hecha la reclamación posee valor interruptivo.... En todo caso, se podrá plantear un problema de prueba —de la existencia de la reclamación y de su fecha— pero no un problema de forma.” (Enfasis suplido.)
Conforme a la doctrina civilista, en Puerto Rico ya he-mos resuelto claramente que la prescripción extintiva es una institución que “se basa en el imperativo de castigar la inercia en el ejercicio de los derechos y ... así ... evitar litigios difíciles de adjudicar por la antigüedad de las reclamaciones”. (Énfasis suplido). De Jesús v. Chardón, 116 D.P.R. 238, 243 (1985); Zambrana Maldonado v. E.L.A., supra. Su propósito claro es darle efectividad al tráfico jurídico, evitando que el deudor o sujeto pasivo de una relación jurídica sea indebidamente afectado por las demoras o abandono del titular activo. De Jesús v. Chardón, supra. La clara presencia de los aludidos elementos de inercia o abandono son esenciales para que sea justificable moral y jurídicamente una determinación de que en un pleito medió prescripción. Ello debido a que tal determina-*235ción, al conculcar la acción para reclamar un derecho, tiene el grave y oneroso efecto de negar su vindicación. Es por ello que Diez-Picazo entiende que una reclamación extrajudicial posee valor interruptivo sin importar la forma en que sea hecha, y que Albaladejo juzga similarmente que deben considerarse muchas formas posibles de hacer la re-clamación extrajudicial, “siempre que la conciencia social estime que se trata de una conducta en la que, con más o menos suavidad y de forma más o menos tajante o apre-miante, se muestre la decisión de obtener el pago”. (Énfa-sis suprimido.) M. Albaladejo García, Comentario al Articulo 1.973 del Código Civil, 1977 Rev. Der. Priv. 987, 989 (1977). El fundamental valor jurídico de permitirles a las partes vindicar sus derechos judicialmente requiere esta ilustrada concepción de la reclamación extrajudicial.
Es menester enfatizar la naturaleza excepcional de la prescripción extintiva. Se trata de una figura que pone fin a un derecho: el titular de ese derecho lo pierde; se extingue. Evidentemente, no es de carácter creativo; no persigue fines de apertura a la validación o defensa afir-mativa de importantes intereses humanos o sociales. No se ajusta a principios de estricta justicia, sino que, como mal menor, existe para evitar la inestabilidad indefinida en las relaciones jurídicas que ocurre cuando el titular de un de-recho lo abandona por mucho tiempo. Por ello, sólo se jus-tifica cuando es patente la inactividad del titular del dere-cho; es decir, cuando la inacción de dicho titular es tal que equivale a una renuncia de su derecho. Así se concibe pro-piamente la prescripción extintiva en la teoría del Derecho: como una forma de renuncia. Véase Ortiz Rivera v. Sucn. González Martínez, 93 D.P.R. 562, 589 (1966), citando a A. Colin y H. Capitant, a tales efectos. En vista de lo anterior, es realmente peregrina la noción de la Mayoría, expresada en la sentencia de autos, de que los tribunales deben privar rigurosamente de su derecho al titular que no ha formu-lado su reclamación siguiendo los inflexibles formalismos *236doctrinales. Más bien, en recta juridicidad y en justicia, en lo que los tribunales deben ser rigurosos es en verificar si el titular en cuestión en efecto abandonó su derecho, por lo que merece que se le prive de éste. El foro judicial no debe estar tan solícito y dispuesto a extinguir derechos de las personas como debe estar para reconocerlos y protegerlos, sobre todo en situaciones en las cuales la persona común se enfrenta desigualmente a una poderosa entidad.
En el caso de autos, la parte peticionaria de ningún modo abandonó su causa de acción ni incurrió en dilacio-nes que dificultasen la adjudicación de su reclamación. Por el contrario, González Rodríguez notificó de inmediato su accidente al oficial de Wal-Mart; y poco después, su abo-gado le hizo la reclamación correspondiente precisamente a la compañía responsable de atender las reclamaciones por accidentes sufridos por los clientes de la tienda. La propia compañía Claims Management, Inc. entendía que tenía ante sí una reclamación extrajudicial, ya que el 23 de enero de 1996 le pidió al abogado de la peticionaria que le enviara determinada información:
“involving the alleged injury and copies of itemized medical bills which yon wish to submit as part of your client’s claim”. (Énfasis suplido.)
El 24 de abril de 1996 volvió a escribirle a dicho abogado requiriéndole que le informara sobre “the status of the above claim”. (Enfasis suplido.)
Es evidente, pues, que estaba en trámites una reclama-ción {claim) por los daños sufridos por la peticionaria. Esta no había precisado aún una reclamación más específica porque para el 22 de septiembre de 1996 todavía conti: nuaba recibiendo tratamiento médico por las lesiones su-fridas por la caída y no existía aun siquiera un informe médico preliminar sobre su condición.
Debe concluirse, por lo tanto, que para el 21 de octubre de 1996, cuando se presentó la demanda, ésta no estaba prescrita. La peticionaria había iniciado ya el proceso de *237reclamación, y así lo entendía la propia compañía aseguradora. Sólo unos meses antes, dicha compañía había solicitado información sobre el status de la reclamación, denominándola así expresamente {claim). No puede inter-pretarse razonablemente que aquí no era clara la intención de reclamar de la perjudicada. Las comunicaciones del abo-gado de González a la compañía a cargo de las reclamacio-nes por accidentes de Wal-Mart no tenían, ni podían tener, ningún otro propósito o intención que no fuera el de recla-mar una compensación por los daños sufridos por González. Más aún, la continuidad de las cartas del repre-sentante legal de la peticionaria a dicha compañía demues-tra que no hubo inercia por la perjudicada y evidencia la voluntad inequívoca de González de obtener indemnización. No hubo, pues, de modo alguno un aban-dono de la causa. Si algo, lo que debe resaltarse es la de-mora de la compañía aludida en atender expeditamente las comunicaciones de la peticionaria. No puede concluirse, de modo razonable alguno, que la reclamación de González no estaba viva cuando se presentó la acción judicial. No están presentes, pues, en este caso ninguno de los intereses pú-blicos que dan razón de ser a la figura de la prescripción extintiva.
En conclusión, en el caso de autos la acción no estaba prescrita. Decidir lo contrario, como hace la Mayoría, sig-nifica cerrar las puertas a que los peijudicados por acciden-tes como el de este caso hagan reclamaciones informales extrajudiciales a los responsables de los daños sufridos por ellos o a sus compañías de seguro, mientras el peijudicado en el accidente espera el tiempo indispensable para poder precisar sus daños. Significa negar efecto jurídico al pro-ceso de negociación que las partes lleven a cabo para evitar las contiendas judiciales. Significa que en todo caso debe reclamarse judicialmente de inmediato, aunque no se co-nozca aún la magnitud de los daños sufridos, e indepen-dientemente de la disposición de transigir que puedan te-*238ner las partes en el pleito. Significa que en casos como el de autos —donde la compañía a cargo de atender la reclama-ción entretuvo al perjudicado pidiendo información— el que sufrió daños perdió su fundamental derecho a ser in-demnizado, sólo porque en la reclamación extrajudicial no utilizó unas palabras sacramentales. Finalmente, significa que al titular de derechos más frágil en estas situaciones, se le requieren unas diligencias formalistas rigurosas pero inconsecuentes, mientras que al más fuerte, que tiene unos claros deberes jurídicos, se le permite escaparse impune-mente a pesar de haber hecho uso de tácticas dilatorias. Se invierte así el propósito y razón de ser de la prescripción. Se abdica nuestra ingente función justiciera. Se revierte a concepciones del Derecho y de la justicia que ya habían sido superadas. Como no puedo avalar lances y significados tan apocados y anacrónicos —y de tan poco sentido jurídi-co— que sólo dan lugar a que se perpetúen graves injusti-cias en casos como el de autos, disiento una vez más.

 Véase la opinión disidente en Acosta Quiñones v. Matos Rodríguez, 135 D.P.R. 668 (1994).